In re Loyden, Booker Earl; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. E, No. 256385; to the Court of Appeal, Third Circuit, No. KH 13-00664.
Writ granted in part. The court of appeal is ordered to allow relator a reasonable amount of time to supplement his application with the appropriate supporting documentation and to (re)consider his pro se filing on the merits. See State v. Melon, 95-2209 (La 9/22/95), 660 So.2d 466 (“[Meaningful access to courts guaranteed by La. Const, art. I, §§ 2, 19 and 22 requires courts to accept and consider post-verdict pro se filings from represented defendants.”). In all other respects, the application is denied.
CLARK, J., would deny.